Title: Subscriptions to the Academy, 14 November 1749
From: 
To: 


The 14th: Day of November in the Year of our Lord One Thousand seven Hundred and forty-nine.

For the Encouragement of this useful good and charitable Undertaking, to enable the Trustees and their Successors to begin, promote, continue and enlarge the same, humbly hoping, through the Favour of Almighty God, and the Bounty and Patronage of pious and well-disposed Persons that it may prove of great and lasting Benefit to the present and future rising Generations, We, the Subscribers, do promise to pay to the Treasurer elected according to the above Constitutions, or to his Successor, or Successors for the Time being, the several Sums of Money by us respectively subscribed to be paid, at the Times in our Subscriptions respectively mentioned. Witness our Hands


Per Annum for five Years
Per Annum for five Years


Robt. Strettell Ten pounds per Ann
Wm Plumsted fifteen pounds £15


Philip Syng Six Pounds per Year
Abram. Taylor Fifteen pounds £15


Thos Leech Six Pounds per [Year]
Sam: M’Call Junr Fifteen pounds £15


Thos. White Six Pounds
John Inglis Ten pounds £10


Thos. Hopkinson Ten Pounds
Chas. Willing Fifteen pounds per Ann. 15


Thos: Cadwalader for 3 years from 14th. of Nov: 1751 eight pounds
Th Bond Fifteen Pounds per An. 15


James Hamilton Fifty pounds £50
Tench Francis ten pound per Ann. 10


Tho Lawrence Fifteen pds. £15
Wm. Shippen ten pound £10


Jo Turner Twenty pounds £20
B Franklin Ten Pounds per ann 10


Will: Allen seventy five pounds £75
Phineas Bond per Annum £10


Wm Masters Twenty pounds £20
Wm: Coleman per Annum Ten pounds 10


Lloyd Zachary Twenty pounds £20
Richard Peters Ten Pounds 10



Josh: Maddox Ten Pounds £10


